Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 1 of 18 PageID #: 2454




                                         REDACTED- PUBLIC VERSION
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 2 of 18 PageID #: 2455
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 3 of 18 PageID #: 2456
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 4 of 18 PageID #: 2457
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 5 of 18 PageID #: 2458
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 6 of 18 PageID #: 2459
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 7 of 18 PageID #: 2460
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 8 of 18 PageID #: 2461
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 9 of 18 PageID #: 2462
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 10 of 18 PageID #: 2463
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 11 of 18 PageID #: 2464
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 12 of 18 PageID #: 2465
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 13 of 18 PageID #: 2466
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 14 of 18 PageID #: 2467
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 15 of 18 PageID #: 2468
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 16 of 18 PageID #: 2469
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 17 of 18 PageID #: 2470




      CERTIFICATE OF COMPLIANCE WITH STANDING ORDER
                    REGARDING BRIEFING

      Pursuant to the November 6, 2019 Standing Order Regarding Briefing in All

Cases, I certify that the font of this brief is Times New Roman, the type is 14-

point, and the total word count is 2,483 words as calculated by the word-processing

system used to prepare the filing.

                                            /s/ Karen E. Keller
                                            Karen E. Keller (No. 4489)
                                            Andrew E. Russell (No. 5382)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th Floor
                                            Wilmington, DE 19801
                                            (302) 298-0700
                                            kkeller@shawkeller.com
                                            arussell@shawekeller.com
                                            nhoeschen@shawkeller.com
                                            Attorneys for Defendant
Case 1:19-cv-02240-CFC Document 53 Filed 06/29/20 Page 18 of 18 PageID #: 2471




                         CERTIFICATE OF SERVICE

      I, Karen E. Keller, hereby certify that on June 22, 2020, this document was

served on the persons listed below in the manner indicated:

     BY EMAIL
     Jack B. Blumenfeld
     Megan E. Dellinger
     Andrew M. Moshos
     MORRIS, NICHOLS, ARSHT
      & TUNNELL LLP
     1201 North Market Street
     P.O. Box 1347
     Wilmington, DE 19899
     (302) 658-9200
     jblumenfeld@mnat.com
     mdellinger@mnat.com
     amoshos@mnat.com



                                           /s/ Karen E. Keller
                                           Karen E. Keller (No. 4489)
                                           Andrew E. Russell (No. 5382)
                                           Nathan R. Hoeschen (No. 6232)
                                           SHAW KELLER LLP
                                           I.M. Pei Building
                                           1105 North Market Street, 12th Floor
                                           Wilmington, DE 19801
                                           (302) 298-0700
                                           kkeller@shawkeller.com
                                           arussell@shawekeller.com
                                           nhoeschen@shawkeller.com
                                           Attorneys for Defendant
